DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In independent claim 1, “an acquisition section configured to acquire travel states”
Corresponding structure is found in the specification in at least paragraph [0051]. Paragraph [0051] discloses that “The communication section 201, the peripheral information acquisition section 202, the autonomous driving control section 203, the operation switchover section 204, and the remote driving control section 205 are implemented by the CPU 21 reading and executing the guidance program stored in the ROM 22 or the storage 24.” 
In independent claim 1, “a detection section configured to detect a situation”
Corresponding structure is found in the specification in at least paragraph [0064]. Paragraph [0064] discloses that: “The acquisition section 401, the detection section 402, the guidance section 403, the notification section 404, and the switchover control section 405 are implemented by the CPU 41 reading and executing the guidance program stored in the ROM 42 or the storage 44.”
In independent claim 1, “a guidance section configured to recommend remote driving or autonomous driving”
Corresponding structure is found in the specification in at least paragraph [0064]. Paragraph [0064] discloses that: “The acquisition section 401, the detection section 402, the guidance section 403, the notification section 404, and the mplemented by the CPU 41 reading and executing the guidance program stored in the ROM 42 or the storage 44.”
In independent claim 7, “a switchover control section configured to switch”
Corresponding structure is found in the specification in at least paragraph [0064]. Paragraph [0064] discloses that: “The acquisition section 401, the detection section 402, the guidance section 403, the notification section 404, and the switchover control section 405 are implemented by the CPU 41 reading and executing the guidance program stored in the ROM 42 or the storage 44.”
In independent claim 7, “a remote driving control section… configured to execute remote driving”
Corresponding structure is found in the specification in at least paragraph [0051]. Paragraph [0051] discloses that “The communication section 201, the peripheral information acquisition section 202, the autonomous driving control section 203, the operation switchover section 204, and the remote driving control section 205 are implemented by the CPU 21 reading and executing the guidance program stored in the ROM 22 or the storage 24.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to what particular component the “acquisition section” is directed towards. As discussed above, the acquisition section invokes 112(f) interpretation and requires referring to the written description for corresponding structure. However, there appear to be two distinct acquisition sections: peripheral information acquisition section 202 and acquisition section 401. Therefore, for the purposes of this examination, the acquisition section will be interpreted as being directed towards peripheral information acquisition section 202. The Examiner suggests amending the claim to specify which acquisition section is intended to be claimed.
Claims 2-6 are dependent upon claim 1 and inherit the above-described deficiencies. Accordingly, claims 2-6 are rejected under similar reasoning as independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6 and 11-12 are directed to making determinations and recommendations of traveling states of vehicles. Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgement, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-6 recite an apparatus with an acquisition section, a detection section, and a guidance section. Claims 11 recites a method with at least one step. Claim 12 recites an apparatus with at least one processor and memory. Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture). 
Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to: an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth the abstract idea of vehicle traveling state determination and recommendation in the following limitations:
…configured to acquire travel states of a plurality of vehicles traveling on a road;
… configured to detect a situation in which, among the plurality of vehicles, a predetermined proportion or more are a plurality of autonomously driven vehicles traveling in a periphery of a manually driven vehicle;
… configured to recommend remote driving or autonomous driving to a driver of the manually driven vehicle in a case in which the predetermined proportion or more of the plurality of autonomously driven vehicles traveling in the periphery of the manually driven vehicle are detected by the detection section.
should be implemented or is considered to be appropriate.
Claim 1 does recite additional elements:
an acquisition section…
a detection section…
a guidance section…
These additional elements merely amount to linking the use of the judicial exception to a particular technological environment and appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(f)). As discussed in the above 112(f) analysis, the above-recited additional elements correspond to programs implemented via processor and memory.
Accordingly, the examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at high level of generality, to the judicial exception (see MPEP 2106.05(f)). Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.

Regarding claim 2, which sets forth:
the detection section detects the proportion of the plurality of vehicles traveling within a predetermined range in the periphery of the manually driven vehicle that are the autonomously driven vehicles.
Such a recitation merely embellishes the abstract idea of vehicle traveling state determination and recommendation. In particular, the claim sets forth the additional limitations “detects the proportion of the plurality of vehicles traveling within a predetermined range in the periphery of the manually driven vehicle that are the autonomously driven vehicles” which are readily performed through a mental determination based on visual observation. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 3, which sets forth:
the acquisition section acquires the travel states of the plurality of vehicles by communicating with the plurality of vehicles.
Such a recitation merely embellishes the abstract idea of vehicle traveling state determination and recommendation. In particular, the claim sets forth the additional limitations “… by communicating with the plurality of vehicles”. Such a recitation merely amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical 
Regarding claim 4, which sets forth:
a remote center, from which remote driving is performed, is notified of the existence of the manually driven vehicle when the guidance section recommends remote driving to the driver of the manually driven vehicle.
Such a recitation merely embellishes the abstract idea of vehicle traveling state determination and recommendation. In particular, the claim sets forth the additional limitations “a remote center, from which remote driving is performed, is notified of the existence of the manually driven vehicle…” Such a recitation merely amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 5, which sets forth:
the detection section is configured to detect a situation in which, among the plurality of vehicles, a predetermined proportion or more are manually driven vehicles traveling in a periphery of an autonomously driven vehicle;
and the guidance section is configured to recommend manual driving to the autonomously driven vehicle in a case in which the predetermined proportion or more of the manually driven vehicles traveling in a periphery of the autonomously driven vehicle are detected by the detection section.
Such a recitation merely embellishes the abstract idea of vehicle traveling state determination and recommendation. In particular, the claim sets forth the additional limitations “detect a situation in which, among the plurality of vehicles, a predetermined proportion or more are manually driven vehicles” and  “recommend manual driving to the autonomously driven vehicle in a case in which the predetermined 
Regarding claim 6, which sets forth:
the autonomously driven vehicles comprise an unoccupied remotely driven vehicle.
Such a recitation merely embellishes the abstract idea of vehicle traveling state determination and recommendation. The above-recited limitation serves merely to provide definition to the term “autonomously driven vehicles”. One would still be able to visually observe and mentally identify an unoccupied remotely driven vehicle. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakamoto et al. (US 2019/0304309 A1), hereinafter Sakamoto.

Regarding claim 1, Sakamoto teaches a guidance control device, comprising:
an acquisition section configured to acquire travel states of a plurality of vehicles traveling on a road;
Sakamoto teaches ([0071]): "If all the vehicles in inspection area A in FIG. 9 have the communication function, subject vehicle C1 can acknowledge the surrounding travel environment, namely, information about which vehicle travels which lane. However, if only some of the vehicles in inspection area A have the communication function, it is necessary to specify a vehicle not having the communication function and monitor the movement of the vehicle." Sakamoto further teaches ([0035]): "The camera 5 includes a plurality of cameras to capture situations outside the vehicle. The captured image information is output to the surrounding monitoring ECU 6 and the controller 12
a detection section configured to detect a situation in which, among the plurality of vehicles, a predetermined proportion or more are a plurality of autonomously driven vehicles traveling in a periphery of a manually driven vehicle;
Sakamoto teaches ([0046]): "According to the present embodiment, the drivers' biological information detector 3, the drivers' action detector 2, and the subject vehicle position measurement unit 11 measure what reaction the driver shows depending on places or traveling states (automatic operation and manual operation) of the vehicle. The storage 13 records the measurement result as "drivers' characteristics data"..." Sakamoto further teaches ([0078]): "With reference to FIGS. 11 through 20, the description below explains a specific control to determine whether automatic operation is changed to manual operation. Diagram T1 in FIG. 12 illustrates determination control examples when subject vehicle D1 travels a cruising lane of an expressway... Each of the cells in the direction of rows (vertical direction) shows a ratio of the number of manually operated vehicles to the number of the above-described vehicles." FIG. 12, included below, demonstrates that the system is capable of detecting that a predetermined proportion or more are a plurality of autonomously driven vehicles within an inspection area. While the example provided by [0078] indicates that the subject vehicle begins this process in an automatic driving state, paragraph [0046] states that the subject vehicle is capable of both automatic operation and manual operation. Further, the decision to change to automatic or manual driving based on the predetermined proportion does not appear to be influenced by the subject vehicle's initial control state; indeed, this teaching suggests that a vehicle would be capable of alternating between automatic and manual styles as the number of manually operated vehicles changes.

    PNG
    media_image1.png
    578
    882
    media_image1.png
    Greyscale

and a guidance section configured to recommend remote driving or autonomous driving to a driver of the manually driven vehicle in a case in which the predetermined proportion or more of the plurality of autonomously driven vehicles traveling in the periphery of the manually driven vehicle are detected by the detection section.
Sakamoto teaches ([0046]): "According to the present embodiment, the drivers' biological information detector 3, the drivers' action detector 2, and the subject vehicle position measurement unit 11 measure what reaction the driver shows depending on places or traveling states (automatic operation and manual operation) of the vehicle. The storage 13 records the measurement result as "drivers' characteristics data"..." Sakamoto further teaches ([0078]): "With reference to FIGS. 11 through 20, the description below explains a specific control to determine whether automatic operation is changed to manual operation. Diagram T1 in FIG. 12 illustrates determination control examples when subject vehicle D1 travels a cruising lane of an expressway... Each of the cells in the direction of rows (vertical direction) shows a ratio of the number of manually operated vehicles to the number of the above-described vehicles." Sakamoto even further teaches ([0079]): "A determination control example in diagram T1 determines to select the automatic operation when subject vehicle D1 travels the cruising lane based on the automatic operation and surrounding nearby vehicles are automatically operated... In contrast, when subject vehicle D1 uses the automatic operation and is surrounded by an increasing number of manually operated vehicles, the possibility of human error in the operation increases compared to the situation where there are many automatically operated vehicles around. Therefore, it is determined to select the manual operation when manually operated vehicles increase around subject vehicle D1." While the example provided by [0078] and [0079] indicates that the subject vehicle begins this process in an automatic driving state, paragraph [0046] states that the subject vehicle is capable of both automatic operation and manual operation. Further, the decision to change to automatic or manual driving based on the predetermined proportion does not appear to be influenced by the subject vehicle's initial control state; indeed, this teaching suggests that a vehicle would be capable of alternating between automatic and manual styles as the number of manually operated vehicles changes.

Regarding claim 2, Sakamoto teaches the aforementioned limitations of claim 1. Sakamoto further teaches:
the detection section detects the proportion of the plurality of vehicles traveling within a predetermined range in the periphery of the manually driven vehicle that are the autonomously driven vehicles.
Sakamoto teaches ([0078]): "With reference to FIGS. 11 through 20, the description below explains a specific control to determine whether automatic operation is changed to manual operation. Diagram T1 in FIG. 12 illustrates  travels a cruising lane of an expressway... Each of the cells in the direction of rows (vertical direction) shows a ratio of the number of manually operated vehicles to the number of the above-described vehicles." FIG. 12, included above, demonstrates that the detection occurs within an inspection area 100 meters ahead and behind of the subject vehicle.

Regarding claim 3, Sakamoto teaches the aforementioned limitations of claim 1. Sakamoto further teaches:
the acquisition section acquires the travel states of the plurality of vehicles by communicating with the plurality of vehicles.
Sakamoto teaches ([0071]): "If all the vehicles in inspection area A in FIG. 9 have the communication function, subject vehicle C1 can acknowledge the surrounding travel environment, namely, information about which vehicle travels which lane. However, if only some of the vehicles in inspection area A have the communication function, it is necessary to specify a vehicle not having the communication function and monitor the movement of the vehicle."

Regarding claim 5, Sakamoto teaches the aforementioned limitations of claim 1. Sakamoto further teaches:
the detection section is configured to detect a situation in which, among the plurality of vehicles, a predetermined proportion or more are manually driven vehicles traveling in a periphery of an autonomously driven vehicle;
Sakamoto teaches ([0078]): "With reference to FIGS. 11 through 20, the description below explains a specific control to determine whether automatic operation is changed to manual operation. Diagram T1 in FIG. 12 illustrates shows a ratio of the number of manually operated vehicles to the number of the above-described vehicles." FIG. 12, included above, demonstrates that the detection occurs within an inspection area 100vm ahead and behind of the subject vehicle, which is an autonomously driven vehicle.
and the guidance section is configured to recommend manual driving to the autonomously driven vehicle in a case in which the predetermined proportion or more of the manually driven vehicles traveling in a periphery of the autonomously driven vehicle are detected by the detection section.
Sakamoto teaches ([0078]): "With reference to FIGS. 11 through 20, the description below explains a specific control to determine whether automatic operation is changed to manual operation. Diagram T1 in FIG. 12 illustrates determination control examples when subject vehicle D1 travels a cruising lane of an expressway... Each of the cells in the direction of rows (vertical direction) shows a ratio of the number of manually operated vehicles to the number of the above-described vehicles." FIG. 12, included above, demonstrates that the detection occurs within an inspection area 100 m ahead and behind of the subject vehicle, which is an autonomously driven vehicle. As an example, in FIG. 12, when there are 0-3 other vehicles detected to be operating manually, the host autonomous vehicle is recommended manual driving.

Regarding claim 7, Sakamoto teaches a guidance system, comprising:
the guidance control device of claim 1;
Refer to the rejection of claim 1 under Sakamoto above
a switchover control section configured to switch the manually driven vehicle to a remotely driven vehicle when remote driving has been recommended to the driver of the manually driven vehicle by the guidance section that recommends remote driving;
Sakamoto teaches ([0078]): "With reference to FIGS. 11 through 20, the description below explains a specific control to determine whether automatic operation is changed to manual operation. Diagram T1 in FIG. 12 illustrates determination control examples when subject vehicle D1 travels a cruising lane of an expressway... Each of the cells in the direction of rows (vertical direction) shows a ratio of the number of manually operated vehicles to the number of the above-described vehicles." FIG. 12 demonstrates manual driving is recommended to the autonomously driven vehicle when a large proportion of manually driven vehicles is detected. While the example provided by [0079] indicates that the subject vehicle begins this process in an automatic driving state, paragraph [0046] states that the subject vehicle is capable of both automatic operation and manual operation. Further, the decision to change to automatic or manual driving based on the predetermined proportion does not appear to be influenced by the subject vehicle's initial control state; indeed, this teaching suggests that a vehicle would be capable of alternating between automatic and manual styles as the number of manually operated vehicles changes.
a remote center configured to transmit control information to perform remote driving at the remotely driven vehicle that has been switched to remote driving by the switchover control section;
Sakamoto teaches ([0053]): "According to the present embodiment, the controller 12 can communicate with the mobile instrument 24 such as a smartphone (external instrument) via the communicator 14. The mobile instrument 24 can remotely control the vehicle." Sakamoto further teaches Communication data processed by the communicator 14 of the vehicle is transmitted to the gateway instrument 16 mounted on the vehicle... When the gateway instrument 16 receives the remote control data transmitted from the external mobile instrument 24 and a request to change the traveling situation of the vehicle, the remote control data determination function determines whether the remote control data is valid and a control result is appropriate..." Thus, if the vehicle is switched to remote driving, such remote driving can be performed remotely by mobile instrument 24.
and a remote driving control section provided at the remotely driven vehicle and configured to execute remote driving based on the control information received from the remote center.
Sakamoto teaches ([0053]): "According to the present embodiment, the controller 12 can communicate with the mobile instrument 24 such as a smartphone (external instrument) via the communicator 14. The mobile instrument 24 can remotely control the vehicle." Sakamoto further teaches ([0055]): "Communication data processed by the communicator 14 of the vehicle is transmitted to the gateway instrument 16 mounted on the vehicle. The gateway instrument 16 checks the received data and, if normal, transmits the received data to the various types of ECUs via the onboard LAN 19... When the gateway instrument 16 receives the remote control data transmitted from the external mobile instrument 24 and a request to change the traveling situation of the vehicle, the remote control data determination function determines whether the remote control data is valid and a control result is appropriate..." Sakamoto even further teaches ([0039]): “The ECUs (the adaptive cruise control ECU 8, the first travel control ECU 9, the second travel control ECU 10, the third travel control ECU 15, and the controller 12) may interchange respective ECU Autonomous operation of each ECU may coordinately control autonomous traveling of the vehicle.”

Regarding claim 8, Sakamoto teaches the aforementioned limitations of claim 7. Sakamoto further teaches:
the switchover control section is provided at the guidance control device.
Sakamoto teaches ([0063]): "The controller 12 proceeds to S90 and determines whether the driver accepts (approves) the change of the driving mode. When the driver affirms the driving mode change (YES), the controller 12 proceeds to S100 and controls the change between the manual and automatic operation modes. As will be described later, a sub-control of the controller 12 illustrated by a flowchart in FIG. 5 provides this change control. The display apparatus 17 displays a guidance message as illustrated in FIG. 7 during the control over the change between the manual and automatic operation modes." FIG. 6, included below, provides an example of the switchover control section provided on display apparatus 17.

    PNG
    media_image2.png
    685
    681
    media_image2.png
    Greyscale


a step of acquiring travel states of a plurality of vehicles traveling on a road;
Sakamoto teaches ([0071]): "If all the vehicles in inspection area A in FIG. 9 have the communication function, subject vehicle C1 can acknowledge the surrounding travel environment, namely, information about which vehicle travels which lane. However, if only some of the vehicles in inspection area A have the communication function, it is necessary to specify a vehicle not having the communication function and monitor the movement of the vehicle." Sakamoto further teaches ([0035]): "The camera 5 includes a plurality of cameras to capture situations outside the vehicle. The captured image information is output to the surrounding monitoring ECU 6 and the controller 12. The surrounding monitoring ECU 6 recognizes a situation around the vehicle (such as what kind of object at which position) based on the image information captured by the camera 5..."
a step of detecting a situation in which, among the plurality of vehicles, a predetermined proportion or more are a plurality of autonomously driven vehicles traveling in a periphery of a manually driven vehicle;
Sakamoto teaches ([0046]): "According to the present embodiment, the drivers' biological information detector 3, the drivers' action detector 2, and the subject vehicle position measurement unit 11 measure what reaction the driver shows depending on places or traveling states (automatic operation and manual operation) of the vehicle. The storage 13 records the measurement result as "drivers' characteristics data"..." Sakamoto further teaches ([0078]): "With reference to FIGS. 11 through 20, the description below explains a specific control to determine whether automatic operation is changed to manual subject vehicle D1 travels a cruising lane of an expressway... Each of the cells in the direction of rows (vertical direction) shows a ratio of the number of manually operated vehicles to the number of the above-described vehicles." FIG. 12, included above, demonstrates that the system is capable of detecting that a predetermined proportion or more are a plurality of autonomously driven vehicles within an inspection area. While the example provided by [0078] indicates that the subject vehicle begins this process in an automatic driving state, paragraph [0046] states that the subject vehicle is capable of both automatic operation and manual operation. Further, the decision to change to automatic or manual driving based on the predetermined proportion does not appear to be influenced by the subject vehicle's initial control state; indeed, this teaching suggests that a vehicle would be capable of alternating between automatic and manual styles as the number of manually operated vehicles changes.
and a step of recommending remote driving or autonomous driving to a driver of the manually driven vehicle in a case in which the predetermined proportion or more of the plurality of autonomously driven vehicles traveling in the periphery of the manually driven vehicle are detected.
Sakamoto teaches ([0046]): "According to the present embodiment, the drivers' biological information detector 3, the drivers' action detector 2, and the subject vehicle position measurement unit 11 measure what reaction the driver shows depending on places or traveling states (automatic operation and manual operation) of the vehicle. The storage 13 records the measurement result as "drivers' characteristics data"..." Sakamoto further teaches ([0078]): "With reference to FIGS. 11 through 20, the description below explains a specific when subject vehicle D1 travels a cruising lane of an expressway... Each of the cells in the direction of rows (vertical direction) shows a ratio of the number of manually operated vehicles to the number of the above-described vehicles." Sakamoto even further teaches ([0079]): "A determination control example in diagram T1 determines to select the automatic operation when subject vehicle D1 travels the cruising lane based on the automatic operation and surrounding nearby vehicles are automatically operated... In contrast, when subject vehicle D1 uses the automatic operation and is surrounded by an increasing number of manually operated vehicles, the possibility of human error in the operation increases compared to the situation where there are many automatically operated vehicles around. Therefore, it is determined to select the manual operation when manually operated vehicles increase around subject vehicle D1." While the example provided by [0078] and [0079] indicates that the subject vehicle begins this process in an automatic driving state, paragraph [0046] states that the subject vehicle is capable of both automatic operation and manual operation. Further, the decision to change to automatic or manual driving based on the predetermined proportion does not appear to be influenced by the subject vehicle's initial control state; indeed, this teaching suggests that a vehicle would be capable of alternating between automatic and manual styles as the number of manually operated vehicles changes.

Regarding claim 12, Sakamoto teaches a guidance control device, comprising:
memory;
Sakamoto teaches ([0031]): "As illustrated in FIG. 1, a driving assistance device 1 for vehicles includes… a storage 13…"
and a processor coupled to the memory,
Sakamoto teaches ([0031]): "As illustrated in FIG. 1, a driving assistance device 1 for vehicles includes… a controller 12, a storage 13…" FIG. 1, included below, demonstrates that controller 12 is coupled to storage 13.

    PNG
    media_image3.png
    720
    1084
    media_image3.png
    Greyscale

the processor being configured to: acquire travel states of a plurality of vehicles traveling on a road,
Sakamoto teaches ([0071]): "If all the vehicles in inspection area A in FIG. 9 have the communication function, subject vehicle C1 can acknowledge the surrounding travel environment, namely, information about which vehicle travels which lane. However, if only some of the vehicles in inspection area A have the communication function, it is necessary to specify a vehicle not having the communication function and monitor the movement of the vehicle." Sakamoto further teaches ([0035]): "The camera 5 includes a plurality of cameras to capture situations outside the vehicle. The captured image surrounding monitoring ECU 6 and the controller 12. The surrounding monitoring ECU 6 recognizes a situation around the vehicle (such as what kind of object at which position) based on the image information captured by the camera 5..."
detect a situation in which, among the plurality of vehicles, a predetermined proportion or more are a plurality of autonomously driven vehicles traveling in a periphery of a manually driven vehicle;
Sakamoto teaches ([0046]): "According to the present embodiment, the drivers' biological information detector 3, the drivers' action detector 2, and the subject vehicle position measurement unit 11 measure what reaction the driver shows depending on places or traveling states (automatic operation and manual operation) of the vehicle. The storage 13 records the measurement result as "drivers' characteristics data"..." Sakamoto further teaches ([0078]): "With reference to FIGS. 11 through 20, the description below explains a specific control to determine whether automatic operation is changed to manual operation. Diagram T1 in FIG. 12 illustrates determination control examples when subject vehicle D1 travels a cruising lane of an expressway... Each of the cells in the direction of rows (vertical direction) shows a ratio of the number of manually operated vehicles to the number of the above-described vehicles." FIG. 12, included above, demonstrates that the system is capable of detecting that a predetermined proportion or more are a plurality of autonomously driven vehicles within an inspection area. While the example provided by [0078] indicates that the subject vehicle begins this process in an automatic driving state, paragraph [0046] states that the subject vehicle is capable of both automatic operation and manual operation. Further, the decision to change to automatic or manual driving based on the predetermined proportion 
and recommend remote driving or autonomous driving to a driver of the manually driven vehicle in a case in which the predetermined proportion or more of the plurality of autonomously driven vehicles traveling in the periphery of the manually driven vehicle are detected.
Sakamoto teaches ([0046]): "According to the present embodiment, the drivers' biological information detector 3, the drivers' action detector 2, and the subject vehicle position measurement unit 11 measure what reaction the driver shows depending on places or traveling states (automatic operation and manual operation) of the vehicle. The storage 13 records the measurement result as "drivers' characteristics data"..." Sakamoto further teaches ([0078]): "With reference to FIGS. 11 through 20, the description below explains a specific control to determine whether automatic operation is changed to manual operation. Diagram T1 in FIG. 12 illustrates determination control examples when subject vehicle D1 travels a cruising lane of an expressway... Each of the cells in the direction of rows (vertical direction) shows a ratio of the number of manually operated vehicles to the number of the above-described vehicles." Sakamoto even further teaches ([0079]): "A determination control example in diagram T1 determines to select the automatic operation when subject vehicle D1 travels the cruising lane based on the automatic operation and surrounding nearby vehicles are automatically operated... In contrast, when subject vehicle D1 uses the automatic operation and is surrounded by an increasing number of manually operated vehicles, the possibility of human error Therefore, it is determined to select the manual operation when manually operated vehicles increase around subject vehicle D1." While the example provided by [0078] and [0079] indicates that the subject vehicle begins this process in an automatic driving state, paragraph [0046] states that the subject vehicle is capable of both automatic operation and manual operation. Further, the decision to change to automatic or manual driving based on the predetermined proportion does not appear to be influenced by the subject vehicle's initial control state; indeed, this teaching suggests that a vehicle would be capable of alternating between automatic and manual styles as the number of manually operated vehicles changes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Noguchi et al. (US 2020/0361462 A1), hereinafter Noguchi.

Regarding claim 4, Sakamoto teaches the aforementioned limitations of claim 1. However, while Sakamoto does teach ([0053]) a remote mobile instrument 24 which can remotely control the vehicle, Sakamoto does not outright teach such a notification when remote driving is recommended. Noguchi teaches a vehicle control device, comprising:
a remote center, from which remote driving is performed, is notified of the existence of the manually driven vehicle when the guidance section recommends remote driving to the driver of the manually driven vehicle.
Noguchi teaches ([0089]): "First, the automated entering in the first control pattern will be described. The host vehicle M moves to the stopping area 410 through the gate 400-in shown in FIG. 4 according to manual driving or automated driving." Noguchi further teaches ([0088]): "In a first control pattern, automated entering and automated leaving when all communication states of the terminal device 300, the host vehicle M, and the parking lot management device 500 are normal will be described. When all the communication states are normal, an automated entering request and an automated leaving request are transmitted from the terminal device 400 to the parking lot management device 500, a route to the parking space... PS is indicated from the parking lot management device 500 to the host vehicle M and the host vehicle M executes the automated entering and the automated leaving along the route indicated from the parking lot management device 500."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto to incorporate the teachings of Noguchi to provide a remote center, from which remote driving is performed, which is notified of the existence of the 

Regarding claim 6, Sakamoto teaches the aforementioned limitations of claim 1. However, Sakamoto is silent regarding unoccupied remotely driven vehicles. Noguchi teaches a vehicle control device, comprising:
the autonomously driven vehicles comprise an unoccupied remotely driven vehicle.
Noguchi teaches ([0089]): "After the occupant (hereinafter referred to as the user U) gets out of the stopping area 410, the host vehicle M performs unmanned automated driving and starts an autonomous parking event in which the host vehicle M moves to the parking space PS within the parking lot PA."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto to incorporate the teachings of Noguchi to provide autonomously driven vehicles which comprise unoccupied remotely driven vehicles. Sakamoto and Noguchi are each directed towards similar pursuits in the field of vehicle guidance. Sakamoto teaches ([0053]) a remote mobile instrument 24 which can remotely control the vehicle. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Noguchi, as all the claimed element were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, resulting in a combination which yields nothing more than the predictable result of autonomously driven vehicles which are unmanned. In 

Regarding claim 9, Sakamoto teaches the aforementioned limitations of claim 7. However, while Sakamoto does teach ([0010]) an automatic changeover restrictor which prevents transitioning to remote control when remote control is inappropriate, Sakamoto is silent regarding unstable communications. Noguchi teaches a vehicle control device, comprising:
the switchover control section does not switch the manually driven vehicle to a remotely driven vehicle in a case in which communication between the manually driven vehicle and the remote center is unstable.
Noguchi teaches ([0088]): "In a first control pattern, automated entering and automated leaving when all communication states of the terminal device 300, the host vehicle M, and the parking lot management device 500 are normal will be described. When all the communication states are normal, an automated entering request and an automated leaving request are transmitted from the terminal device 400 to the parking lot management device 500..." Noguchi further teaches ([0089]): "First, the automated entering in the first control pattern will be described. The host vehicle M moves to the stopping area 410 through the gate 400-in shown in FIG. 4 according to manual driving or automated driving." Noguchi even further teaches ([0146]): "In the second control pattern, for example, when the communication state of the terminal device 300 is not normal, an automated entering request or an automated leaving request cannot be transmitted to the parking lot management device 500 or an automated entering instruction or an automated leaving instruction cannot be transmitted to the host vehicle M. When the communication state of the host vehicle M is abnormal, it is not possible to receive an automated entering instruction or an automated leaving instruction from the parking lot management device 500 or the terminal device 300, so that automated entering or automated leaving cannot be executed."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto to incorporate the teachings of Noguchi to provide a switchover control section which does not switch the manually driven vehicle to a remotely driven vehicle in a case in which communication between the manually driven vehicle and the remote center is unstable. Sakamoto and Noguchi are each directed towards similar pursuits in the field of vehicle guidance. Incorporating the teachings of Noguchi would be advantageous, as the parking lot management device and its subsystems are unable to manage autonomous parking functions when communication states are abnormal, as recognized by Noguchi ([0138]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Iihoshi et al. (US 6,032,097 A), hereinafter Iihoshi.

Regarding claim 10, Sakamoto teaches the aforementioned limitations of claim 7. However, while Sakamoto already provides remote driving control, Sakamoto does not outright teach causing the remotely driven vehicle, which has been switched to remote driving by the switchover control section, to travel by remote driving so as to follow a mother car configured by any of the plurality of autonomously driven vehicles. Iihoshi teaches a vehicle platoon control system, comprising:
the remote driving control section causes the remotely driven vehicle, which has been switched to remote driving by the switchover control section, to travel by remote driving so as to follow a mother car configured by any of the plurality of autonomously driven vehicles.
Iihoshi teaches (Col. 6 lines 42-56): "An automatic driving start switch 12 is connected to the control plan module 2. When the automatic driving start switch 12 is turned on, the control plan module 2 starts generating information for automatically driving the motor vehicle. FIG. 4(a) shows a platoon of automatically driven motor vehicles each having the system arrangement shown in FIG. 1. With the automatic driving start switch 12 turned on, the motor vehicles of the platoon establishes a target motor vehicle which will be used as a reference for running in platoon. In FIG. 4(a), the leading motor vehicle of the platoon is established as the target motor vehicle by the motor vehicles of the platoon." FIG. 4(a) is included below to demonstrate that the target vehicles are followed.

    PNG
    media_image4.png
    369
    992
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto to incorporate the teachings of Noguchi to provide causing the remotely driven vehicle, which has been switched to remote driving by the switchover control section, to travel by remote driving so as to follow a mother car configured by any of the plurality of autonomously driven vehicles. Such an implementation amounts to the well-known technique of vehicle platooning. Vehicle platooning is well-known in the art to proffer benefits such as reduced air resistance (and therefore improved fuel economy). In the case of Iihoshi (Col. 2 lines 5-16), incorporating vehicle platooning controls prevents oscillation in intervehicular distances between platooning vehicles and improves controllability of motor vehicles near the rear end of the platoon.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cund et al. (US 2019/0354123 A1) teaches bringing a vehicle to a standstill when communication between the vehicle and the remote control device grows weak, but does not disclose outright preventing remote control in such a scenario.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662